DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Applicant’s amendments to the claims are conflict or inconsistent with the specification. In the originally filed specification in at least ¶ 0024, Applicant calls the side’s element numbers as follows:
11 first side;
12 second side;
13 third side;
14 fourth side;
15 fifth side;
16 sixth side;

19 eight side.
This is shown in Examiner’s annotated Applicant figure 2 directly below.

    PNG
    media_image1.png
    627
    596
    media_image1.png
    Greyscale

Applicant has amended claim 1 so that now the 7th side is the 3rd side, and the 3rd side is now the sixth side as shown in Examiner’s annotated Applicant figure 2 directly below.
 
    PNG
    media_image2.png
    627
    596
    media_image2.png
    Greyscale
 
Further, it is now unknown what the 7th and 8th side are. 
	According to MPEP 2173.03 a claim, although clear on its face, may be indefinite if the claim conflicts or is inconsistent with the specification. 
The claim limitation at issue that renders the claim indefinite is…

This limitation is inconsistent with the specification because Applicant has renumbered the sides and the reoriented the relationship between the sides.
Regarding claim 1,
The limitation:
a distance between a central portion of the temperature sensing element and the fourth side is larger than a distance between the central portion of the temperature sensing element and the sixth side,
is also indefinite based upon MPEP 2173.03 in light of Applicant’s originally filed specification. This is because the fourth side, as shown in the first annotated drawing above, is closer to the temperature sensing element than the sixth side. 
	Regarding claim 1, 
	Claim 1 is indefinite because of the term “other circuits including a driver”. This is indefinite because the claim does not state what “other circuits” are. As best Examiner understands the claim the driver is in addition to other circuits, however what the other circuits are not definite. Therefore, the claim lacks metes and bounds because anything and everything can be other circuits. Thus, one of ordinary skill in the art would not know what is and what is not encompassed by the claim.
	Regarding claim 3, 

Regarding claim 5,
Like claim 1 above, claim 5 is indefinite because the sixth side does not have a distance x2, it has a distance y0, where y0 consist of sub-distances y1 and y2.
Regarding claims 13-14,
Like claim 1 above, claims 13-14 are indefinite because a first TE side faces the third side, and the second TE side faces the fourth side. 




Claims 1, and 3-7
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (US 4,760,434) (“Tsuzuki”), in view of ST VNH3SP30 data sheet (“ST”).


    PNG
    media_image3.png
    368
    736
    media_image3.png
    Greyscale


Regarding claim 1, 3-6, and 12-15,
	Based upon the 35 USC § 112(b) rejections above, as best Examiner understands the claims the claims would be rejected under the art above. This is because the art above teaches all the limiations as shown in Applicant’s figures 1-2 and the prior art figures and teachings. 
	Based upon the 35 USC § 112(b) rejections above, Examiner is unable to perform claim-to-claim matchings because Examiner is unable to base a rejection upon considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. MPEP 2173.06 citing In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962). Therefore, the best Examiner can do is state that the drawings of the prior art along with their teaches appear to teach all the limitations of the claims above.


Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (US 4,760,434) (“Tsuzuki”), in view of ST VNH3SP30 data sheet (“ST”), in view of Thierry (US 6,137,165) (“Thierry”).
Regarding claim 7, 
	Claim 7 is rejected for the same reasons given above in the art rejection of claim 1, 3-6, and 12-15.
Response to Arguments
Applicant's arguments filed December 16, 2020 have been fully considered but they are not persuasive. 
This is because Applicant has introduced indefiniteness into the claims. Based upon this Examiner is unable to perform claim-to-claim matching. As best Examiner understands the claims, the prior art would appear to continue reading upon the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822